Title: From James Madison to William Jones, [11 December 1816]
From: Madison, James
To: Jones, William


        private
        
          Dear Sir
          [ca. 11 December 1816]
        
        The remarks in the inclosed, relating to the organization &ce of the B. Bank at Richmond, if not intended for your eye, belong to it more than to mine. Mr. Corbin, you know was one the Commrs. at Richd. and may not be disinclined to be included among the Directors there. I have no other ground however for a conjecture, than what his letter presents. He is a gentleman, who was among my early polit[i]cal acquaintences, and altho’

not of my political creed, shares my esteem, as a man of talents; of a cultivated mind, and of polished manners. I could not do less than give you this information: but it is meant for yourself alone, as is intimated by the mark at the top of the page, having declined in other instances, every thing like a recommendation to appts. under the Nat: Bank. Be so good as to return the letter of Mr. C. which relates to another matter in which you can have no possible concern, unless I shd. on some occasion or other have the pleasure of offering you a glass of good port at Montpellier. Accept ⟨Dr.⟩ Sir my esteem & cordial regards
        
          James Madison
        
      